Citation Nr: 0523894	
Decision Date: 08/31/05    Archive Date: 09/09/05

DOCKET NO.  98-02 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to service connection for lung cancer on an 
accrued basis.

2.  Entitlement to service connection for the cause of the 
veteran's death. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION

The veteran served on active duty from March 1943 to November 
1945, and from January 1946 to November 1947.  He died in 
December 1996.  The appellant is his widow.

This claim comes before the Board on appeal from rating 
decisions issued by the Providence, Rhode Island Department 
of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  At the time of the veteran's death the preponderance of 
the competent evidence of record was against finding that 
lung cancer was demonstrated in-service, that it was 
compensably disabling within a year postservice, and against 
finding that it was otherwise related to service.

2.  The cause of the veteran's death in December 1996 was 
carcinoma of the lung.  An autopsy was not performed.

3. At the time of death, service connection was in effect for 
an anxiety reaction with depressive features, status post 
head trauma, evaluated as 50 percent disabling; and for a 
disfiguring facial scar, and  residuals of fractured 
mandibular and maxillary bones, each evaluated as 10 percent 
disabling.  The combined evaluation was 60 percent.

4.  The preponderance of the competent medical evidence is 
against finding that lung cancer was related to his military 
service, and it is not shown that the veteran's service- 
connected disabilities contributed substantially or 
materially to cause his death. 




CONCLUSION OF LAW

1.  The criteria for entitlement to service connection for 
lung cancer for the purpose of accrued benefits have not been 
met. 38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 5103A, 5107, 5121 
(West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.1000 (2004).

2.  A service-connected disability did not cause or 
contribute substantially or materially to the cause of the 
veteran's death. 38 U.S.C.A. §§ 1310, 5102, 5103, 5103, 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.312, 
3.326 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), VA first has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R. § 3.159(b)(2).  Second, VA has a duty to notify the 
veteran of the information and evidence needed to 
substantiate and complete a claim, notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain for the claimant.  38 
U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
assistance includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  Finally, VA has a duty to notify the veteran that 
he should submit all pertinent evidence in his possession.

In this case, the Board finds that there is no issue as to 
providing an appropriate application form or completeness of 
the application.  Written notice provided in July 1997 rating 
decision, the August 1997 statement of the case, the March 
1998, September 1998, October 2003, May 2004, and June 2005 
supplemental statements of the case; and in letters mailed in 
July 1997, September 2003, March 2004, fulfill the 
requirements set forth under 38 U.S.C.A. § 5103(a), to 
include any duty to inform the appellant to submit all 
pertinent evidence in her possession.  Finally, the Board 
finds that VA has secured all available pertinent evidence 
and conducted all appropriate development, and the appellant 
has not identified any pertinent evidence that is not 
currently of record that should be secured before reaching 
the merits of these claims.  Hence, the Board finds that VA 
has fulfilled its duties under the VCAA.  

In Pelegrini v. Principi, 18 Vet.App.112 (2004), it was held 
that the applicable statute and regulation provide for pre-
initial-RO adjudication notice of the VCAA.  It was, however, 
specifically recognized that, where notice was not mandated 
at the time of the initial RO decision, VA did not err in 
failing to providing such notice specifically complying with 
section 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
because an initial RO adjudication had already occurred.  
Instead, the appellant was found to have the right to be 
provided the requisite VCAA content-complying notice and 
proper subsequent VA process at some time during the 
appellate process.  In this instance, while the initial RO 
adjudication preceded the enactment of the VCAA by several 
years, full notice of the VCAA followed with readjudication 
by the RO and notice to the appellant, as provided by 
Pelegrini.  Therefore, to decide the appeal would not be 
prejudicial error to the claimant under Bernard v. Brown, 4 
Vet. App. 384 (1993). 

To the extent that VA has failed to fulfill any duty to 
notify and assist the appellant, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, because there is not a scintilla of evidence 
that any failure on the part of VA to further comply with the 
VCAA reasonably affects the outcome of this case, the Board 
finds that any such failure is harmless.  While perfection is 
an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance.  Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

Accrued Benefit Claims

The appellant asserts that she is entitled to accrued 
benefits because the veteran had an appeal pending at the 
time of his death for entitlement to service connection for 
lung cancer.

The law governing claims for accrued benefits provides that, 
upon the death of a veteran, his lawful surviving spouse may 
be paid periodic monetary benefits to which he was entitled 
at the time of his death, and which were due and unpaid for a 
period not to exceed two years, based on existing rating 
decisions or other evidence that was on file when he died. 38 
U.S.C.A. § 5121; 38 C.F.R. § 3.1000.

Although the appellant's claim for accrued benefits is 
separate from the claim that the veteran filed prior to his 
death, an accrued benefits claim is "derivative of" that 
claim.  By statute the appellant takes the veteran's claim as 
it stood on the date of his death.  Zevalkink v. Brown, 102 
F.3d 1236, 1242 (Fed. Cir. 1996).

For a claimant to prevail in her accrued benefits claim, the 
record must show the following: (1) the appellant has 
standing to file a claim for accrued benefits (see 38 
U.S.C.A. § 5121; 38 C.F.R. § 3.1000); (2) the veteran had a 
claim pending at the time of his death (see 38 U.S.C.A. §§ 
5101(a), 5121(a); Jones v. West, 136 F.3d 1299 (Fed. Cir. 
1998); (3) the veteran would have prevailed on his claim if 
he had not died (Id.); and (4) the claim for accrued benefits 
was filed within one year of the veteran's death (see 38 
U.S.C.A. § 5121(c); 38 C.F.R. § 3.1000(c)).

An accrued benefits claim is, under the law, derivative of, 
and separate from, the veteran's claims.  See Jones, 136 F.3d 
at 1300 (a survivor 's accrued benefits claim derives from 
the veteran's having had a claim pending at date of death).  
See also Zevalkink v. Brown, 102 F.3d 1236 (Fed. Cir. 1996) 
(an accrued benefits claimant basically has the right to 
stand in the shoes of the veteran and pursue his claim after 
his death).  Hence, in connection with its consideration of 
this appeal, the Board will adjudicate the claim of 
entitlement to service connection for lung cancer for accrued 
benefit purposes on the basis of the evidence that was 
actually or constructively of record at the time of the 
veteran's death in December 1996.

In this respect, a review of the service medical records 
reveals no complaints, findings or diagnoses pertaining to 
lung cancer.  The post service record is similarly silent 
until November 1993, when an unusual mass was discovered on a 
chest x-ray study.  The mass was ultimately diagnosed as 
metastatic adenocarcinoma.  In November 1993, the veteran was 
noted to have more than a 50 pack year history of cigarette 
smoking.

In March 1996, the veteran presented evidence detailing his 
recollections pertaining to exposure to asbestos while on 
active duty as a Seaman First Class in the United States 
Navy.  He also discussed being exposed to asbestos 
postservice as a home remodeler.

The veteran was seen for a VA examination in March 1996 
following which he was diagnosed with status post carcinoma 
of the lung with radiation therapy.  The examiner did not 
link the disorder to either in-service cigarette smoking or 
any in-service exposure to asbestos.  In an addendum prepared 
later that month the examiner noted that chest ray studies 
were not characteristic of asbestosis, and the examiner 
opined that the veteran's presentation did not represent 
asbestosis.

Later in March 1996, Joseph O. Jacobson, M.D., wrote that the 
veteran's lung cancer was most consistent with a 
bronchoalveolar cell type cancer.  Dr. Jacobson stated that 
this type of lung cancer was the least related to tobacco 
exposure, and hence, the veteran's lung cancer could not "be 
reliably ascribed to cigarette smoking."  Dr. Jacobson 
noted, however, that an October 1993 chest computerized 
tomography scan noted minimal pleural thickening which was 
most likely due to prior asbestos exposure.  Dr. Jacobson 
then went on to note that the veteran was extensively exposed 
to asbestos while on active duty.  Dr. Jacobson did not, 
however, diagnose asbestosis, nor did he directly link the 
veteran's lung cancer to any in-service exposure to asbestos.

In addition to the foregoing records, the file at the time of 
the veteran's death included pertinent treatment records 
pertaining to care he received prior to his demise.  These 
treatment records do not include a nexus opinion pertaining 
to the etiology of the veteran's cancer.

The standard for granting accrued benefits are stated above.  
The standard for granting service connection for lung cancer 
provides that service connection may be granted if the 
disorder was incurred or aggravated while on active duty.  
38 U.S.C.A. §§ 1110, 1131.  Service connection for lung 
cancer may also be granted if the disorder was compensably 
disabling within one year of the veteran's separation from 
active duty.  38 C.F.R. §§ 3.307, 3.309.

Based on the evidence of record at the time of the veteran's 
death the Board finds that service connection for lung cancer 
on an accrued basis is not warranted.  In this regard, there 
was no evidence that the veteran had lung cancer in-service 
or within a year of separation from active duty.  While there 
was some competent evidence stating that the veteran's lung 
cancer could not be reliably ascribed to smoking, and that he 
showed pleural thickening probably due to asbestos exposure, 
that same examiner did not find that the veteran suffered 
from asbestosis.  More importantly, that examiner did not 
find that any in-service exposure to asbestos was responsible 
for the veteran's lung cancer.  Finally, it is well to note 
that a finding of pleural thickening alone is not a finding 
of lung cancer.

Accordingly, the Board finds that the preponderance of the 
competent medical evidence of record at the time of the 
veteran's death was against the claim, and as such the claim 
of entitlement to accrued benefits must be denied.

In reaching this decision the Board considered the veteran's 
own sincerely held belief that he suffered from lung cancer 
due to in-service exposure to asbestos.  The veteran, 
however, was not shown at the time of his death to be trained 
in the field of medicine.  Hence, he was not competent to 
offer an opinion which required medical training.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).

Cause of Death

In order to prevail on the issue of entitlement to service 
connection for the cause of the veteran's death, the evidence 
must show that a disability incurred in or aggravated by 
service caused or contributed substantially or materially to 
cause the veteran's death.  38 U.S.C.A. § 1310; 38 C.F.R. § 
3.312.  The service-connected disability will be considered 
as the principal (primary) cause of death when such 
disability, singly or jointly with some other condition, was 
the immediate or underlying cause of death or was 
etiologically related thereto.  38 C.F.R. § 3.312(b). 
Contributory cause of death is inherently one not related to 
the principal cause. It must be shown that it contributed 
substantially or materially, that it combined to cause death, 
that it aided or assisted in the production of death.  It is 
not sufficient to show that it causally shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 C.F.R. § 3.312(c). 

In this case the veteran died in December 1996 due to lung 
cancer.  At the time of his death service connection was in 
effect for an anxiety reaction with depressive features, 
status post head trauma, evaluated as 50 percent disabling; 
and for a disfiguring facial scar, and  residuals of 
fractured mandibular and maxillary bones, each evaluated as 
10 percent disabling.  The combined evaluation was 60 
percent.

Lung cancer was not manifested during the veteran's active 
duty service, or within a year post service.  While a June 
1997 VA medical opinion concluded that the veteran did not 
have asbestosis or lung cancer due to asbestos.  Rather, the 
reviewing physician opined that lung cancer was due to 
cigarette smoking.  Notably, neither this June 1997 opinion 
nor any other medical opinion concludes that the veteran was 
nicotine dependent while on active duty due to in-service 
smoking, and that such a service related dependence led to 
his lung cancer.  

The Board has considered the numerous lay statements 
presented on the appellant's behalf which discuss 
recollections to the effect that the veteran did not smoke 
prior to service, that he did smoke in-service, and that he 
continued to smoke extensively postservice.  These lay 
affiants, to include the appellant, however, are not 
competent to state that the veteran's smoking in-service led 
to his in-service development of nicotine dependence and 
ultimately to lung cancer more than 40 years after separation 
from active duty.  Hence, they are of minimal probative 
value.  Espiritu.

The Board considered the April 1998 opinion from Dr. Jacobson 
who recalled that the veteran was a heavy smoker throughout 
the term of care he provided for lung cancer, "being unable 
to control his life long addiction."  The record shows that 
this term of care was from November 1993 to December 1996.  
Such an opinion, however, suggests several conclusions.  
First, if the veteran had a life long addiction to smoking, 
it follows that he was addicted to his smoking habit prior to 
his active duty service.  There is, however, no 
contemporaneously created service medical record or other 
document showing an in-service dependence to nicotine, let 
alone any evidence of an in-service aggravation of nicotine 
dependence.  As there is no competent evidence of a nicotine 
dependence being aggravated while on active duty, the April 
1998 opinion does not assist the appellant with her claim.

Further, the opinion does not conclude that the veteran first 
became addicted to cigarette smoking in-service, and that 
this in-service addiction ultimately led to the 1993 
diagnosis of lung cancer.  Finally, even assuming that the 
opinion attempts to link the veteran's in-service smoking to 
the diagnosis of lung cancer in 1993, the opinion does not 
explain or address why a roughly four and a half year history 
of smoking in-service is primarily responsible for the 
development of lung cancer when compared to a 49 year 
postservice history of smoking.  Without weighing the 
relative impact of any in-service smoking habit against any 
postservice smoking habit, Dr. Jacobson's statement is of de 
minimus probative value.

Accordingly, the Board finds that the preponderance of the 
evidence is against the appellant's claim.  As such, service 
connection for the cause of the veteran's death must be 
denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to service connection for lung cancer on an 
accrued basis is denied.

Entitlement to service connection for the cause of the 
veteran's death is denied.


	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


